In this case relator seeks to compel the respondent, Thos. B. Love, as Commissioner of Banking  Insurance, "to forthwith accept the sums and amounts of money by law required by him to be collected of and from complainant and deposited heretofore with and tendered to him by it, and issue his certificate and license permitting and allowing complainant to do and transact the business for which it was organized and chartered."
In order for us to mandamus the Commissioner, we must see that the act which it is sought to compel him to perform is one that is imperatively required of him by law. We have not been enabled to discover anything in the statute which makes it his duty to accept any sum of money, or to issue any certificate or license to the relator. Therefore we request a written argument from counsel in the suit upon this question. The argument will be filed on or before 20th of January, 1909.
Opinion filed January 13, 1909.